Citation Nr: 1010059	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-29 1210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Appellant is a helpless child of the deceased 
Veteran.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to 
October 1980, and he died in 1983.  The Appellant is the 
Veteran's step-son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in December 2002, the RO granted service 
connection for the cause of the Veteran's death.

In November 2005, the Appellant canceled his scheduled 
hearing before the Board. In February 2008, the Appellant was 
afforded the opportunity to reschedule the hearing, but he 
did not responded to the request to reschedule and the 
request for the hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).

In January 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1. The Appellant was born in July 1965, and attained the age 
of 18 in July 1983.

2. The Appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for status as a helpless child have not been 
met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57, 
3.356 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003 and in February 2008.  The 
notice included the type of evidence needed to substantiate 
the claim as a helpless child, namely, evidence that the 
Appellant was unmarried and before attaining the age of 
eighteen years became permanently incapable of self-support, 
and who is a legitimate child, a legally adopted child, or a 
stepchild of the Veteran at the time of the Veteran's death. 

The Appellant was notified that VA would obtain federal 
records and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in October 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained private medical 
records and records from other Federal agencies.  

As the focus of the analysis must be on the Appellant's 
condition at the time of his 18th birthday and as the 
Appellant is now 44, a VA examination would not be probative 
of the Appellant's mental and physical condition in 1983, 
when he attained the age of 18.  And if the Appellant is 
shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  See Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran died of adenocarcinoma in August 1983.  The cause 
of the Veteran's death has been service connected.

The Appellant was born on July [redacted], 1965, and he attained the 
age of 18 in July 1983.  The Appellant is the step son of the 
Veteran.

The Appellant asserts that he is a helpless child because of 
schizophrenia and that schizophrenia has prevented him from 
living and supporting himself independently.

The Appellant states schizophrenia was first diagnosed in 
August 1983 when he was hospitalized in Charleston, South 
Carolina.  The only document he has submitted in support of 
his claim is a hospital bill or invoice, dated August 2, 
1983, from the Southern Pines Psychiatric Hospital.  It 
contains a discharge date in August 1983, but does not list 
when the admission began, the reason for admission, or the 
diagnosis.

More than one attempt has been made to obtain the records 
from Southern Pines Psychiatric Hospital (now known as 
Palmetto Low Country Behavioral Health Center).  In 2003, a 
representative of the hospital reported that after 10 years 
the records are destroyed and any records before 1993 would 
have been destroyed.

Records of the Naval Hospital of Charleston, South Carolina, 
show that the Appellant was diagnosed with chronic 
schizophrenia in April 1984.  History included one prior 
hospitalization.

Attempts by VA to obtain records from the Naval Hospital in 
Charleston from the National Records Personnel and the 
hospital directly have been unsuccessful.

VA has obtained records from Terrell State Hospital in Texas 
regarding three hospitalizations.  In February 1988, the 
Appellant was brought to the hospital for observation after 
he exhibited disorienting and threatening behavior.  The 
diagnosis was alcohol dependence and atypical psychosis.  
There was no mention of the prior diagnosis of schizophrenia.  
The records did indicate by history a discharge from Southern 
Pines after four weeks.  The records show that the Appellant 
completed high school in the Charleston, South Carolina and 
had been gainfully employed in the past in a restaurant and 
in a closed workshop.  

The second admission occurred in January 1989.  According to 
the Appellant, he had not worked since 1980 and had been 
turned down for disability by social security.   The third 
hospitalization occurred in April 1990.  

The Appellant has been receiving supplemental security income 
from the Social Security Admission since 2005.  The Social 
Security Administration obtained the same records VA has 
obtained regarding hospitalizations of the Appellant.

In a report by a clinical psychologist in 2005, the Appellant 
stated his mental disorder began interfering with his ability 
to work as long as he could remember.  He stated that he was 
hospitalized in 1984 in South Carolina where he was diagnosed 
with schizophrenia and that he has had trouble maintaining 
employment since.  He stated the last job he had was in 1997.  
He stated that he only went to 10th grade and he was 
diagnosed with schizophrenia in the 9th grade.  

General Principles

The term "child" for purposes of VA benefits is defined as an 
unmarried child under the age of eighteen years; or before 
attaining the age of eighteen years became permanently 
incapable of self-support; and who is a stepchild of the 
Veteran at the time of the Veteran's death.  38 U.S.C.A. § 
101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).

To establish entitlement to the benefit on the basis of being 
a helpless child, the determination is made solely on the 
basis of whether the child was permanently incapable of self-
support by reason of physical or mental defect.  The question 
of permanent incapacity for self-support is one of fact. 38 
C.F.R. § 3.356 (2009).



The principal factors for consideration are:

(1). The fact that a claimant is earning his own support is 
prima facie evidence that he is not incapable of self-
support. 

(2). A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3). Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In such cases there should be 
considered whether the daily activities of the child in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should not 
be considered as a major factor in the determination to be 
made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4). The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2009).



Analysis

The Appellant attained the age of 18 on July [redacted], 1983.  The 
Appellant was admitted to a psychiatric hospital in either 
July or August 1983, and the record is not clear as to the 
exact dated of the admission, although the bill for the 
hospitalization was dated on August 2, 1983, which more than 
likely was created at the end of the hospitalization.  Later 
in 1988, there is reference to a four week period of 
hospitalization in 1983.  Even if it the hospitalization were 
for schizophrenia, as the Appellant asserts, the record is 
still insufficient to determine either the level of 
impairment and whether or not the condition was permanent in 
nature, precluding self support before the Appellant attained 
the age of 18.  

While the Appellant is competent to describe symptoms of 
schizophrenia, to the extent the Appellant's statements are 
offered as a lay opinion on causation, that is, 
schizophrenia, caused the Appellant to be permanently 
incapable of self-support before attaining the age of 18, a 
lay opinion is limited to inferences which are rationally 
based on the person's perception and does not require 
specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge).

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.).



As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Appellant is qualified through knowledge, education, 
training, or experience to offer such an opinion, the 
Appellant's statements are not competent evidence and the 
statements are not to be consider as evidence in support of 
the claim.  

Although reasonable doubt will be resolved in favor of the 
Appellant, reasonable doubt exists because of an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the claim.  As there is no 
positive evidence in favor of the claim, there is not an 
approximate balance of positive and negative evidence to 
which the reasonable doubt standard of proof applies.  
38 C.F.R. § 3.102.  

To fill in the factual gap in this case would be resorting to 
pure speculation, and the law provides that a claim may not 
be granted based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).


ORDER

The Appellant is not a helpless child of the deceased Veteran 
for the purpose of VA benefits, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


